Liberty Petroleum Realty, LLC v Gulf Oil, L.P. (2019 NY Slip Op 08380)





Liberty Petroleum Realty, LLC v Gulf Oil, L.P.


2019 NY Slip Op 08380


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Friedman, J.P., Renwick, Richter, Mazzarelli, Oing, JJ.


7514 22163/15E

[*1]Liberty Petroleum Realty, LLC,	 et al., Plaintiffs-Respondents,
vGulf Oil, L.P., et al., Defendants-Appellants.


Law Office of Steven Kohn, P.C., Carle Place (Matthew Feinman of counsel), for appellants.
Harfenist Kraut & Perlstein, LLP, Lake Success (Neil Torczyner of counsel), for respondents.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about April 9, 2019, which granted defendants' motion for reargument, and upon reargument, adhered to the court's decision, entered January 7, 2019, denying defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We need not decide whether there is a procedural bar to this appeal because we find that the court correctly determined that
issues of fact exist to preclude the grant of summary judgment dismissing plaintiffs' claims.
MM-7514 - Liberty Petroleum Realty, LLC  v Gold Oil, L.P. 
Motion to vacate the dismissal of defendants' appeal from the order entered January 7, 2019 denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 19, 2019
DEPUTY CLERK